                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE


 UNITED STATES OF AMERICA                    )
                                             )
 vs.                                         )    No. 2:19-CR-00087
                                             )        REEVES/WYRICK
 CHEREE RENEE GREENE                         )



                                        ORDER


       Magistrate Judge C. Clifford Shirley filed a report and recommendation

recommending the Court: (1) grant Defendant’s motion to withdraw her not guilty plea

to Count One of the Indictment; (2) accept Defendant’s plea of guilty to Count One of the

Indictment, that is, of conspiracy to distribute 50 grams or more of methamphetamine, in

violation of 21 U.S.C. §§ 846 and 841(b)(1)(A); (3) adjudicate Defendant guilty of the

charges set forth in Count One; and (4) find Defendant shall remain in custody until

sentencing in this matter [R. 109]. Neither party filed a timely objection to the report and

recommendation. After reviewing the record, the Court agrees with the magistrate judge’s

report and recommendation.      Accordingly, the Court ACCEPTS and ADOPTS the

magistrate judge’s report and recommendation [R. 109] pursuant to 28 U.S.C. § 636(b)(1)

and ORDERS as follows:

       (1)    Defendant’s motion to withdraw his not guilty plea to Count One of the

              Indictment is GRANTED;

       (2)    Defendant’s plea of guilty to Count One of the Indictment, that is, of
      conspiracy to distribute 50 grams or more of methamphetamine, is

      ACCEPTED;

(3)   Defendant is hereby ADJUDGED guilty of the charges set forth in Count

      One of the Indictment;

(4)   Defendant SHALL REMAIN in custody until sentencing in this matter

      which is scheduled to take place on April 20, 2020, at 1:30 p.m. before the

      Honorable Pamela L. Reeves, United States District Judge.

SO ORDERED.

ENTER:


                          ____________________________________________
                          CHIEF UNITED STATES DISTRICT JUDGE
